Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded Such claims limitations are: “light-emitting unit,” recited in claims 1, 2, 3, 4, 5, 6, 7, and 10; “cooling device,” recited in claims 1, 2, 3, and 18; “temperature control unit,” recited in claim 3; “optical guiding unit,” recited in claims 6, 7, and 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“Light-emitting unit” is taken to be an infrared laser unit with a wavelength of light in the range of 700 to 900 nanometers, a laser LED, a tungsten lamp, a halogen lamp, or an equivalent device (Instant Specification: Paragraph [0021]).
“Cooling device” is taken to be a system comprising at least one active cooler and at least one passive cooler, wherein the active cooler is a thermoelectric cooler, a cooling fan, a blower, a forced liquid coolant, or an equivalent device, and the passive cooler is a heatsink, a heat spreader, a heat pipe, a thermal interface material, or an equivalent device (Instant Specification: Paragraphs [0027]-[0028]).
“Temperature control unit” is taken to be at least one thermocouple, infrared sensor, or camera (Instant Specification: Paragraph [0034]).
“Optical guiding unit” is taken to be a homogenizer (Instant Specification: Paragraph [0023]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 18, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer et al. (US 2005/0064582 A1), herein referred to as Wittwer.
Regarding claim 1, Wittwer teaches a thermal cycling system for processing a bio sample so as to perform a detection (Abstract), comprising: a chamber (106) for accommodating the bio sample (Paragraph [0130]); a photonic system, comprising: a light-emitting unit (112) comprising a halogen lamp, which is configured to irradiate the bio sample for heating the bio sample rapidly (Paragraph [0130]); and a cooling device comprising a fan (116) and a heat spreader (124) for cooling the bio sample within the chamber (106), wherein the bio sample is continuously cooled by the cooling device (116, 124) (Paragraph [0140]; Paragraph [0143]), and the light-emitting unit (112) is selectively enabled or disabled according to a thermal cycling profile (Paragraph [0152]: power switching circuit (262) selectively controls the amount of current running to the lamp based on desired cycles).
Further, it has been held that apparatus claims cover what a device is, not what the device does. Being that the cooling device taught by Wittwer can continuously cool the bio sample during the cooling period, it is understood that this system is also capable of having a cooling system that is on and running for the entire duration of the PCR process if desired. Please see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (MPEP 2114, Section II) for more information. 

Regarding claim 3, Wittwer teaches the thermal cycling system as previously described, further comprising a sensor (134) and a temperature control unit (134, 500H) comprising a thermocouple sensor, wherein the sensor (134) is connected with a computer (500) for monitoring a real-time temperature of the bio sample and an output power of the light-emitting unit (112) (Paragraphs [0155]-[0159]; Paragraph [0258]: discloses that the instrument control hardware is an IBM-compatible computer), the temperature control unit (134, 500H) is connected with the light-emitting device (112) and the cooling device (116, 124) (Fig. 22c), and the light-emitting unit (112) and the cooling device (116, 124) are controlled by the temperature control unit (134, 500H) according to the real-time temperature and the output power sensed by the sensor (134), and the thermal cycling profile (Fig. 22c; Paragraph [0022]; Paragraph [0130]).
Regarding claim 5, Wittwer teaches the thermal cycling system as previously described, wherein the light-emitting unit (112) is a laser LED, a tungsten lamp, or a halogen lamp (Paragraph [0130]: lamp (112) is preferably a halogen lamp).
Regarding claim 18, Wittwer teaches the thermal cycling system as previously described, wherein the cooling device comprises at least one active cooler (116) and at least one passive cooler (124) (Paragraph [0029]; Paragraph [0140]; Paragraph [0143]).
Regarding claim 19, Wittwer teaches the thermal cycling system as previously described, wherein the passive cooler (124) is a heatsink, a heat spreader, a heat pipe, or a thermal interface 
Regarding claim 20, Wittwer teaches the thermal cycling system as previously described, wherein the active cooler is a thermoelectric cooler, a cooling fan, a blower or forced liquid coolant (Paragraph [0029]; Paragraph [0140]; Paragraph [0143]: Wittwer teaches the use of a cooling fan (116)).
Regarding claim 21, Wittwer teaches the thermal cycling system as previously described, wherein the thermal cycling system is utilized to perform a biological detection using a quantitative polymerase chain reaction (Abstract; Paragraph [0213]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (US 2015/0079598 A1), herein referred to as Yasuda.
Regarding claim 4, Wittwer teaches the thermal cycling system as previously described, wherein infrared radiation can be used to heat the sample chamber (Paragraph [0130]). Wittwer does not explicitly teach that the infrared radiation comes from an infrared laser, or the specific wavelength associated with the infrared radiation. Yasuda, however, teaches a high-speed gene amplification device (Abstract), wherein the light-emitting unit is an infrared laser unit (1510) (Fig. 22; Page 14, Col. 1). Moreover, neither Wittwer nor Yasuda explicitly teaches the wavelength of the light emitted by the light-emitting unit being in a range of 700 to 900 nanometers. However, a person having ordinary skill in 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the infrared laser taught by Yasuda to increase and decrease the temperature of the water droplets within the sample linearly (Yasuda: Page 14, Col. 2). Further, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to select wavelengths within the taught range (infrared) motivated by an expectation of successfully providing the desired heating.
Regarding claim 17, Wittwer teaches the thermal cycling system as previously described, wherein the sample is heated from 50-55°C to 90-92°C (Paragraph [0113]), but fails to teach an embodiment where 40 cycles of thermal cycling of the bio sample are completed in 2 minutes. Yasuda, however, teaches a high-speed gene amplification device (Abstract), wherein 40 cycles of thermal cycling of the bio sample from 60 to 95 degrees Celsius are implemented within 2 minutes (Paragraph [0081]: Yasuda teaches that one cycle (heating the sample from 60°C to 92°C, then cooling to 60°C) takes 1.5 seconds, for a rate of approximately 21°C/second. Yasuda also teaches that a common cycle oscillates between 60°C and 95°C, and that the cycle was repeated about 40 times. Taking the aforementioned rate into consideration, the system taught by Yasuda is capable of cycling between 60°C and 95°C in approximately 1.65 seconds, and could complete 40 cycles in about 65.6 seconds).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the cycling rate taught by Yasuda to improve the efficiency of the system, and allow for the amplification of the target DNA sequence without causing a temperature drop within the system (Yasuda: Paragraph [0092]). 
Claims 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer, further in view of Abu-Ageel (US 2005/0286123 A1).
I; Modified Fig. 19I, shown below; Paragraph [0223]).
Wittwer does not, however, teach an embodiment wherein the optical guiding unit includes a homogenizer. Abu-Ageel, however, teaches an optical projection system (Abstract) comprising a homogenizer (34) (Fig. 1F; Fig. 2A; Paragraph [0105]; Paragraph [0107]).
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the homogenizer taught by Abu-Ageel to provide uniform light distribution to the system (Abu-Ageel: Paragraph [0099]). Further, it would have been obvious to combine the placement of the light source, condensing optics, and optical guiding unit taught by Wittwer with the use of the homogenizer taught by Abu-Ageel, as this would cause the light beam entering the sample chamber to be more uniform and homogenous in terms of light intensity, color, and view angle (Abu-Ageel: Paragraph [0103]).

    PNG
    media_image1.png
    321
    904
    media_image1.png
    Greyscale

Wittwer, Modified Fig. 19I
I). Wittwer does not, however, teach an embodiment wherein the optical guiding unit includes a homogenizer. Abu-Ageel, however, teaches an optical projection system (Abstract) comprising a homogenizer (34) (Fig. 1F; Fig. 2A; Paragraph [0105]; Paragraph [0107]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the homogenizer taught by Abu-Ageel to provide uniform light distribution to the system (Abu-Ageel: Paragraph [0099]). Further, it would have been obvious to combine the placement of the light source, condensing optics, and optical guiding unit taught by Wittwer with the use of the homogenizer taught by Abu-Ageel, as this would cause the light beam entering the sample chamber to be more uniform and homogenous in terms of light intensity, color, and view angle (Abu-Ageel: Paragraph [0103]).
Regarding claim 8, Wittwer teaches the thermal cycling system as previously described, wherein the condensing optics (420) is a condenser or a focusing lens (Fig. 19I; Paragraph [0219]: the described embodiment comprises a focusing lens).
Regarding claim 9, Wittwer teaches the thermal cycling system as previously described, but fails to teach an embodiment wherein the optical guiding unit is a homogenizer. Abu-Ageel, however, teaches an optical projection system (Abstract) comprising a homogenizer (34) (Fig. 1F; Fig. 2A; Paragraph [0105]; Paragraph [0107]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the homogenizer taught by Abu-Ageel to provide uniform light distribution to the system (Abu-Ageel: Paragraph [0099]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer and Abu-Ageel, further in view of Banerjee et al. (US 2010/0111768 A1), herein referred to as Banerjee.
Regarding claim 10, Wittwer teaches the thermal cycling system as previously described, but fails to teach an embodiment comprising a homogenizer. Abu-Ageel, however, teaches an optical projection system (Abstract) comprising a homogenizer (34) wherein the homogenizer (34) is wedge-shaped (14C), and the light is emitted by the light-emitting unit (12) is magnified and homogenized from a light beam (Fig. 1F; Fig. 2A; Paragraph [0103]; Paragraph [0105]; Paragraph [0107]).
While neither Wittwer nor Abu-Ageel explicitly teaches the shape or size of the light beam emitted by the light-emitting unit, Abu-Ageel does teach that the light beam is magnified from a smaller size to a larger size using the homogenizer (75) (Fig. 2A; Paragraphs [0105]-[0107]).  Moreover, Banerjee teaches a system for sequencing nucleic acids (Abstract) which uses a square laser beam to illuminate the samples (Paragraph [0131]), and wherein the size of the beam can be controlled based on the application (Paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the homogenizer taught by Abu-Ageel to provide uniform light distribution to the system (Abu-Ageel: Paragraph [0099]). Further, it would have been obvious to implement the beam shape and size taught by Banerjee to efficiently expose the sample, resulting in higher throughput and protect areas outside the image capture area from illumination and photobleaching (Banerjee: Paragraph [0131]).
Regarding claim 11, Wittwer teaches the thermal cycling system as previously described, wherein the area of the output end is larger than or equal to the area of the beam, and a size and a shape of the chamber (403A) is matched with the output end (Fig. 19I: output end is represented by the open area of the optical path, and the size of the beam is limited by the size of said open area). 

It would have been obvious to one having ordinary skill in that art at the time the invention was effectively filed to modify the teachings of Wittwer to include the beam shape taught by Banerjee to efficiently expose the sample, resulting in higher throughput and protect areas outside the image capture area from illumination and photobleaching (Banerjee: Paragraph [0131]).
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer and Abu-Ageel, further in view of Sun et al. (US 2013/0040295 A1), herein referred to as Sun.
Regarding claim 12, Wittwer teaches the thermal cycling system as previously described, comprising a main body (106) (Fig. 8b; Paragraph [0140]), but fails to teach an embodiment wherein the chamber comprises a protection plate. Sun, however, teaches a reactor for the quantitative analysis of target nucleic acids (Abstract) with a chamber (11) comprising a protection plate (21) and a main body (13), and the protection plate (21) is disposed between the output end and the main body (13) (Fig. 3; Fig. 4; Elements are also shown in Fig. 5 with reference characters not referenced in Specification, being used in conjunction with a light source; Paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the structures taught by Sun to create a sealed reaction chamber in which the desired chemical process can be carried out (Sun: Paragraph [0050]).
Regarding claim 13, Wittwer teaches the thermal cycling system as previously described, but fails to teach an embodiment comprising a protection plate, or wherein the main body is a thermal conductive polymer. Sun, however, teaches a reactor for the quantitative analysis of target nucleic acids 
While Sun does not explicitly teach the glass plate having a thickness in a range from 0.5 to 1 mm as described by the present invention, one having ordinary skill in the art at the time the invention was effectively filed would recognize this as nothing more than a change in size or proportion with no discernable effect on the function of this component. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP 2144.04, Section IV, Subsection A) for more information. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to limit the thickness of the glass protection plate to fit within the detection device and interface with the other components which form the chamber. 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the structures taught by Sun to create a sealed reaction chamber in which the desired chemical process can be carried out (Sun: Paragraph [0050]).
Regarding claim 15, Wittwer teaches the thermal cycling system as previously described, wherein a color of the main body (106) is black for infrared absorption (Paragraphs [0127]-[0129]: inside of the sample chamber (106) is lined with black foam (110) for light absorption).
Regarding claim 16, Wittwer teaches the thermal cycling system as previously described, but fails to teach an embodiment wherein the chamber comprises a protection plate. Sun, however, teaches a reactor for the quantitative analysis of target nucleic acids (Abstract) wherein the main body (13) has a recess (17) and a plurality of communication channels (27, 29), the plurality of communication channels (27, 29) are in fluid communication with the recess (17), and the recess (17) and the plurality of 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wittwer to include the structures taught by Sun to create a sealed reaction chamber in which the desired chemical process can be carried out and allow for fluid flow into and out of the chamber (Sun: Paragraph [0050]; Paragraph [0053]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer, Abu-Ageel, and Sun, further in view of Woods (US 2010/0081191 A1).
Regarding claim 14, Wittwer teaches the thermal cycling system as previously described, but fails to teach an embodiment wherein the main body is a thermal conductive polymer. Sun, however, teaches a reactor for the quantitative analysis of target nucleic acids (Abstract), wherein the main body (13) is a thermal conductive polymer with a thermal conductivity greater than about 1W/mK (Claim 5; Claim 20). It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Please see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.04, Section I). 
Sun fails to describe the in-plane and through-plane thermal conductivity values. Woods, however, teaches a well block for use with a Polymerase Chain Reaction (PCR) Cycle and a temperature plate coupled to the base (Abstract), wherein the temperature plate (102) has an in-plane thermal conductivity of approximately 700 W/mK and a through-plane thermal conductivity of approximately 40 W/mK (Paragraph [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to consider both the in-plane thermal conductivity and the through-plane thermal 
Moreover, one having ordinary skill in the art would understand that the in-plane thermal conductivity and the through-plane thermal conductivity of the material used to fabricate the main body directly influence the performance of the system. As such, the in-plane thermal conductivity and the through-plane thermal conductivity of the material used to fabricate the main body prove to be result-effective variables. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize this in-plane thermal conductivity and the through-plane thermal conductivity of the material used to fabricate the main body to ensure proper heat transfer through the system. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wittwer et al. (US 7,081,226 B1), teaches a thermal cycling method and device used for polymerase chain reaction applications;
Sun et al. (US 9,480,982 B2), teaches a reactor for the quantitative analysis of target nucleic acids used for PCR processing; and
Gröhbühl et al. (US 2019/0118183 A1), teaches a system for thermal cycling comprising a homogenizer and a condensing lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799